DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in the Application No. 16/938,452, filed on 07/24/2020.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 07/24/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
4.	Claims 1-14 are allowed.

5.	The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 14, the prior art of record, specifically Iijima et al. (US 2001/0014171) teaches a non-transitory computer-readable storage medium storing computer-readable instructions for an information processing apparatus (A 
	However, none of the prior art cited alone or in combination provides the motivation to teach a controller for, the sheet image containing one of the predetermined position and the corresponding position, the sheet image being, when containing the predetermined position, edited as instructed by the editing operation, but when containing the corresponding position, edited correspondingly to the image-editing in the usable condition image; and the usable condition image containing the other of the predetermined position and the corresponding position the sheet image being, when containing the predetermined position, edited as instructed by the editing operation, but when containing the corresponding position, edited correspondingly to the image-editing in the sheet image; and generating imaging data to be used for creating the sheet as represented in the sheet image having been edited and displayed subsequently in the display and outputting the generated imaging data externally.

Regarding claims 2-13, the instant claims are dependent on allowable claim and are thus allowable.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Cited Art
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	KISHI et al. (US 2018/0082618) discloses display system, wherein the image input device acquires the drawing image by reading an image manually drawn by the user in a predetermined area of a recording sheet, the predetermined area having the first shape, and the image processing device further creates the first image reflecting and the second image, each reflecting the user image.
	Utsugi et al. (US 2006/0152579) discloses a stereoscopic imaging system for generating a stereoscopic image based on parallax effect, comprising means for preparing a stereoscopic image from a 3-dimensional model, and means for processing the stereoscopic image thus prepared to exclude excessive parallax effect while properly maintaining stereoscopic property of a particular 3-dimensional display region.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN H NGUYEN whose telephone number is (571)270-1229.  The examiner can normally be reached on M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLEN H NGUYEN/Primary Examiner, Art Unit 2675